Capitol Federal Financial, Inc.

Exhibit 10.8

Named Executive Officer Salary and Bonus Arrangements

Base Salaries

The base salaries, effective July 13, 2013, for the executive officers (the
“named executive officers”) of Capitol Federal Financial, Inc. who will be named
in the compensation table that appears in the Company’s annual meeting proxy
statement for the fiscal year ended September 30, 2013 are as follows:

 

 

 

 

Name and Title

Base Salary

 

 

John B. Dicus
Chairman, President and Chief Executive Officer

$550,000

 

 

Kent G. Townsend
Executive Vice President, Chief Financial Officer and Treasurer

$300,000

 

 

R. Joe Aleshire
Executive Vice President(1)

$250,000

 

 

Rick C. Jackson

Executive Vice President

$215,000

 

 

Carlton A. Ricketts

Executive Vice President

$200,000

 

(1)Mr. Aleshire served as an executive officer through his retirement date of
September 30, 2013.

Bonus Plans

The Compensation Committee of the Company’s Board of Directors has approved a
short-term performance plan (the “STPP”).  The STPP provides for annual bonus
awards, as a percentage of base salary, to selected management personnel based
on the achievement of pre-established corporate and individual performance
criteria.  Awards, if any, are typically made in January for the fiscal year
ended the preceding September 30th.  The STPP will expire following the payment
of bonuses for fiscal year 2015.  The STPP was filed on August 4, 2011 and is
incorporated by reference as Exhibit 10.10 to the Quarterly Report on Form 10-Q
for the quarter ended June 30, 2011. 

 

The corporate performance criteria under the STPP are comprised of targeted
levels of the Company’s return on average equity, basic earnings per share and
efficiency ratio.

 

Under the STPP, the maximum potential annual bonus awards for the executive
officers whom the Company believes are likely to be named in the summary
compensation table in the Company’s proxy statement for its annual meeting of
stockholders following the end of fiscal year 2013 are as follows:  John B.
Dicus, Chairman, President and Chief Executive Officer, 60% of base salary;
Richard J. Aleshire, Executive Vice President for Retail Operations, 40% of base
salary; Kent G. Townsend, Executive Vice President, Chief Financial Officer, and
Treasurer, 40% of base salary; Rick C. Jackson, Executive Vice President and
Chief Lending Officer, 40% of base salary; and Carlton A. Ricketts, Executive
Vice President for Corporate Services, 40% of base salary.

 

The Compensation Committee of the Company’s Board of Directors has approved a
deferred incentive bonus plan (the “DIBP”).  Under the DIBP, a portion of the
bonus awarded under the STPP (from $2 thousand to as much as 50% of the award,
up to a maximum of $100 thousand) to an officer eligible to participate in the
DIBP may be deferred under the DIBP for a three year period.  The total amount
of the deferred bonus, plus up to a 50% Company match, is deemed to be invested
in the Company’s common stock at the closing price as of the December 31st
immediately preceding the deferral date.  If the participant is still employed
at the end of the deferral period, the participant will receive a cash payment
equal to the sum of: (1) the deferred amount, (2) the Company match, (3) the
value of all dividend equivalents paid during the deferral period on the Company
common stock in which the participant is deemed to have invested and (4) the
appreciation, if any, during the deferral period on the Company common stock in
which the participant is deemed to have invested.  The DIBP was filed on May 5,
2009 and is incorporated by reference as Exhibit 10.4 to the Quarterly Report on
Form 10-Q for the quarter ended March 31, 2009.



--------------------------------------------------------------------------------